 1

 2

 3

 4

 5

 6

 7
                                       UNITED STATES DISTRICT COURT
 8
                                     EASTERN DISTRICT OF CALIFORNIA
 9

10
     AYLWIN JOHNSON, JR.,                                  Case No. 1:17-cv-00755-LJO-EPG (PC)
11
                     Plaintiff,                            ORDER DENYING PLAINTIFF’S
12                                                         MOTION TO RESCHEDULE
            v.                                             CONFERENCE
13
     CALIFORNIA FORENSIC MEDICAL                           (ECF NO. 44)
14   GROUP, et al.,
                                                           ORDER DIRECTING CLERK TO SEND
15                  Defendants.                            A COPY OF THIS ORDER TO SENIOR
                                                           ASSISTANT ATTORNEY GENERAL
16                                                         MONICA ANDERSON AND THE
                                                           LITIGATION COORDINATOR AT CCI
17

18            Aylwin Johnson, Jr. (“Plaintiff”) is a state prisoner proceeding pro se and in forma
19   pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983.
20            On October 1, 2018, Plaintiff filed what the Court construes as a motion to reschedule
21   the discovery and status conference that was set for September 26, 2018. (ECF No. 44).
22   According to Plaintiff, he informed correctional officers about the Court ordered call, but was
23   not allowed to call apparently because the Court did not separately notify the institutional
24   counselor.1     Plaintiff asks that the conference be rescheduled and that the Court inform
25   California Correctional Institution (“CCI”) that he is allowed to be present for legal calls with
26   the Court and defense counsel.
27

28            1
                The Court did not notify staff at CCI of the September 26, 2018 call. However, it has notified staff at
     CCI of the October 11, 2018 call (ECF No. 42).

                                                              1
 1          The Court ordered that Plaintiff participate by telephone in a discovery and status
 2   conference set for September 28, 2018, in its scheduling order. (ECF No. 35) (“A discovery
 3   and status conference is set for September 26, 2018, at 3:00 p.m. Parties have leave to appear
 4   by phone. To join the conference, each party is directed to call the toll-free number (888)
 5   251−2909 and use Access Code 1024453.”). That order included the following:
 6
                      Plaintiff shall make arrangements with staff at his or her
 7                    institution of confinement for his or her attendance at the
                      discovery and status conference. Plaintiff’s institution of
 8                    confinement shall make Plaintiff available for the conference at
                      the date and time indicated above.
 9

10
     (ECF No. 35, at p. 4).
11
            The Court will not issue a blanket order to CCI directing that Plaintiff be allowed to be
12
     present for all legal calls with the Court and defense counsel because that is already the law.
13
     The Court’s order is an order. Plaintiff’s institution is already legally required to allow Plaintiff
14
     to attend Court conferences, and to obey court orders to make Plaintiff available.
15
            The institution’s alleged reason for failing to allow Plaintiff to joint the court
16
     conference--that the Court did not independently contact the prison’s Litigation Office--is not a
17
     legal basis to deny Plaintiff access to the Court. The Court issued an order and it was served on
18
     Plaintiff, who is a participant in this lawsuit. If the prison doubted its validity, it has ways to
19
     verify that, including checking the public docket, contacting the Court’s chambers at its
20
     publicly available contact number, or consulting its own attorneys. It cannot merely ignore the
21
     Court’s order.
22
            In this case, the conference began with the Judge, court staff, and defense attorney
23
     present. However, after waiting a substantial amount of time, the Court was unable to proceed
24
     without Plaintiff present.
25
            The Court has now rescheduled the conference for October 11, 2018, at 9:30 a.m., and
26
     has contacted CCI directly to make Plaintiff available for this conference (ECF No. 42),
27
     although it was not required to do so. Thus, Plaintiff’s motion will be denied.
28
            Nevertheless, the Court wishes to remind the prison of its legal obligations to make

                                                      2
 1   Plaintiff available for Court ordered appearances. The Court reserves its right to sanction staff
 2   at CCI if they ignore any such orders in the future.
 3          Accordingly, based on the foregoing, IT IS ORDERED that:
 4               1. Plaintiff’s motion is DENIED; and
 5               2. The Clerk of Court is directed to serve Supervising Deputy Attorney General
 6                  Monica Anderson and the Litigation Coordinator at CCI with a copy of this
 7                  order.
 8
     IT IS SO ORDERED.
 9

10
        Dated:     October 3, 2018                            /s/
11                                                       UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     3
